Citation Nr: 0409185	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disability due 
to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for skin and eye condition. 

In November 2002, the veteran withdrew his claim for an eye 
condition.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, progress notes from August 2001 indicated that 
the veteran had seborrheic dermatitis, and had a history of 
numerous seborrheic keratosis.  Additional progress notes 
from August 2001 revealed that the veteran had a biopsy 
performed on a mole.  The biopsy showed a benign mole (or 
moles) but the examiner noted that the mole was mildly 
atypical.  At a December 2002 outpatient examination, the 
veteran was diagnosed with seborrheic keratosis, benign.  

According to his report of separation, the veteran's military 
occupation was toxic gas handler.  The veteran's March 1946 
separation examination indicated that the veteran had mustard 
gas and lewisite poisoning in April 1945.  

However, the veteran has not been given a VA examination in 
this case that has addressed whether any current skin 
disorders are the result of his mustard gas exposure incurred 
during service.  While the veteran did have a VA examination 
performed in September 2002, the exam did not address the 
veteran's skin disorders or their possible relationship to 
service.  Therefore, the RO should arrange for a VA examiner 
to examine the veteran and comment on whether any current 
skin disorders resulted from the veteran's exposure to 
mustard gas while in service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA examination regarding his skin 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all skin disorders that might 
be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
skin, the veteran currently has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.


c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current skin disorder is the result 
of exposure to mustard gas in 
service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for a skin disability due to 
exposure to mustard gas.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for a skin disability due to 
exposure to mustard gas which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




